Janes v 2630 Attica Rd., Inc. (2018 NY Slip Op 01791)





Janes v 2630 Attica Rd., Inc.


2018 NY Slip Op 01791


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND WINSLOW, JJ.


328 CA 16-02272

[*1]RICHARD C. JANES AND ROSEMARY JANES, PLAINTIFFS,
v2630 ATTICA ROAD, INC., INDIVIDUALLY AND DOING BUSINESS AS BLUE DOG SALOON, AND SHANNON SZALAY, DEFENDANTS.
BROWN CHIARI, LLP, APPELLANT,
vCOLLINS & COLLINS ATTORNEYS, LLC, RESPONDENT. 


RUPP, BAASE, PFALZGRAF, CUNNINGHAM, BUFFALO (R. ANTHONY RUPP, III, OF COUNSEL), FOR APPELLANT. 
COLLINS & COLLINS ATTORNEYS, LLC, BUFFALO (MICHAEL SZCZYGIEL OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Supreme Court, Wyoming County (Michael F. Griffith, A.J.), entered December 5, 2016. The order adjudged that the law firm of Brown Chiari, LLP is entitled to recover an amount equal to 25% of the counsel fees held in escrow in connection with the settlement of plaintiffs' action as their share of said fee. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court